Citation Nr: 0829576	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  02-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

1.  Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to May 1975 
and from December 1990 to February 1992, with additional 
service in the Reserve.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating 
decision issued by the RO.  

In December 2005, the Board denied the veteran's claims of 
service connection for joint pain (to include as due to an 
undiagnosed illness) and a back disorder.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claim (Court).  

In February 2008, the Court affirmed the decision with regard 
to the denial of service connection for joint pain, to 
include as due to an undiagnosed illness.  With regard to the 
issue of service connection for a back disorder, the Court 
vacated the December 2005 decision and remanded that matter 
to the Board for further development.  



FINDING OF FACT

The currently demonstrated low back degenerative disc and 
joint disease is shown as likely as not to be due injury 
sustained during the veteran's service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by low back degenerative disc and joint 
disease is due to injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board has considered VCAA with regard to the matter on 
appeal.  Given the favorable action taken hereinbelow, no 
further assistance in developing the facts pertinent to it is 
required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

During service, the veteran was seen for complaints of back 
pain.  In a July 1995 service treatment record, he complained 
of having had pain in the right side and lower back for three 
weeks.  
The medical record documents the veteran's history of 
treatment for his various disabilities, including his claimed 
back disorder.  During a March 2003 VA examination, the 
veteran reported pulling his back in 1995.  He started having 
back spasms and cramps as a result.  

The veteran reported that an MRI of the back showed a bad 
disc.  He had problems bending.  He could not stand for more 
than 15 minutes.  The pain radiated down his right leg into 
his foot.  The back pain did not prevent him from working.  

On examination, the veteran was noted to have pain with 
straight leg raising on the right and left.  He had 
limitation in range of motion with slight-to-moderate pain 
throughout.  He had pain, fatigue, weakness and lack of 
endurance in the lumbar spine.  He did not have 
incoordination.  The pain started at the beginning of each 
motion and became moderate at the end degrees.  

The X-ray studies showed mild degenerative disc change at L5-
S1.  The veteran was diagnosed with a back disorder that 
caused daily pain and limited his motion.  The examiner 
opined that the veteran's back disorder was "definitely" 
related to his military service.  

In an October 2003 VA examination, the veteran was noted to 
have a history of degenerative disease of the lumbosacral 
spine.  He continued to complain of constant pain that 
occasionally radiated down the right leg (approximately 2-
3/week).  Driving exacerbated the pain.  

The examiner noted X-ray studies showed that he had mild 
degenerative disc disease.  The veteran was diagnosed with 
degenerative joint disease/degenerative disc disease at the 
L5-S1 level with residuals.  

During a November 2004 examination, the examiner noted the 
veteran's history of degenerative disease of the lumbosacral 
spine.  He complained of a constant pain that was aggravated 
by any kind of weight bearing, prolonged standing/walking, or 
serious activity.  He reported that the pain radiated down 
his right leg when he drove.  

The veteran occasionally had back spasms.  He generally had 
flare ups of pain with changes in the weather, specifically 
cold weather.  He reported that his flare ups of pain could 
last anywhere from a few minutes to three days.  He reported 
that his physician had instructed him to stay in bed during 
the flares of pain.  

The veteran estimated losing roughly 15 days from work in the 
past year due to his back pain.  He used a cane and back 
brace on an as needed basis.  He took Naprosyn, Flexeril and 
Motrin to treat his back pain.  

On examination, there was no tenderness or spasm.  He had 
discomfort in some of the ranges of motion, specifically 
lateral movements, rotation and standing on his tiptoes.  
Sensory and motor examination of the lower extremities was 
normal.  

The examiner noted previous x-ray studies that showed mild 
degenerative changes in the lumbar spine.  The veteran's 
diagnosed degenerative disc disease/degenerative joint 
disease of the lumbosacral spine at L5-S1 with residuals was 
confirmed.  

The examiner indicated the etiology of the degenerative 
disease was not known.  The examiner noted the one complaint 
of back pain recorded during service but concluded that it 
was impossible to state when the veteran's back problems 
began without resorting to speculation.  

In this case, as indicated, there exists medical evidence 
both supporting the veteran's contentions.  It is therefore 
the responsibility of the Board to weigh this evidence so as 
to reach a determination on the veteran's claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
 

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  

That notwithstanding, the Court has declined to adapt a 
"treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the veteran 
currently has degenerative disc and joint disease of the low 
back that as likely as not is due to any episode of injury 
sustained during his service.  See Owens v. Brown, 7 Vet. 
App. at 433.  

By extending the benefit of the doubt to the veteran, service 
connection for degenerative disc and joint disease of the low 
back is warranted.  See 38 C.F.R. § 3.303(d).  



ORDER

Service connection for low back degenerative disc and joint 
disease is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


